| org
Case 3:12-cv-05060-BHS Document 116 Filed 08/15/19 Page 1of5

Thomas Richey™929 44 Hon Junge BENJAMIN H. SETTLE,

Washington State Reformatery

Po Box 777
Koenree WA 18272

UNITED STATES OiSTRicT CoURT
WESTERN DISTRICT of WASHINGTON
AT ‘TACOMA

THOMAS W.S. RICHEY, NQ@. 3:12-cv-OS060- BHS

Plaintiff | PLAINTIFF'S REPLY To

Vv DEFENDANT'S RESPONSE
RE STAY OF PROCEEDINGS
AND OiscoveRry

Dennis DAHNE,
Defendant NOTE FoR: 16 AuGusT 2019

 

Plaintiff, Thomas Richey, fre-se, hereby submits this Reply
to Defendant’s Response Regarding Stay oF Proceedings and

Discovery

4 Discussion
IE is Surprising thet Defendant is resistant to Producing
gasily attainable documents Ehak will prove, one way or the
Other, whether Richey fabricated the content of his Jrievance,
Instead, Defendant wishes be prolong resolution of bhis case as
he has done for over Seven years by pursuing a wild goose

Chase thab entails unlawful Confiscabion and publication OF

Rich ey -~ REPLY-- 1

 
20
Case 3:12-cv-05060-BHS Document 116 Filed 08/15/19 Page 2 of 5 al

Richey'’s Private Letter in violabion of the Copyright Act, 17
USC 102 (a),' Snocping on his private Conversations with his Wife,
and Seeking ko waste more Eaxpayers’ dollars as well as judrcial
bime and resources to hold an evidenLiary hearing that will be

rendered moot ip he simply produces the documents Richey

has requested.

2. RICHEY's REQUEST
T& Should nok go beyond this Court's notice that Richey!s
very requesE for the production OF documents that will emphatically
Prove. whether the Content of his grievance is true indicates that
that the cantenk in his Qrievance is true. If Richey had
Fabricated the content of his grievance, that he ill-advisedly

baited Defendant to believe, he Logically would nok request
Production of documents that would reveal him ko have Lied.

 

Dependaak has previously argued that I7 usc 102 does nob apply be
Letters, bub under Title IT, Chapter 1, §i02, V. Particular Copyrightable
Work’s., A, Literary Works. 50, Letbers, case annokations; ‘ Privake.
lekters are probecked. Goréleétl v. Crilbenden (1844, eco ohio) 5
MeLlean 32,2 F.Cas 467, No. 1076; Gaxer Vv. Lrbbie, 210 Mass 599 47 NE
lod (yqi7) (As a general rule, Publication oF a letter Mey “be restrained)
[7 USC 102 (a);" Copyright Probection Subsisks, in accordance with this "
Fitle, iN Original Works of authorship Fixed in any Langible medium
OF expression... From Which Can be Communicates directly... works OF
authorship include the Fetlowing Categories; (1) Literary works,” Literary
Works are defined, among other Ehings, as "Letters." 17 use 102 (a),

(VIA) (50).

RicHey -- REPLY--2
| 3 ofS
Case 3:12-cv-05060-BHS Document 116 Filed 08/15/19 Page 3 of 5

3, Discovery SHoulD BE ExTENDED

Daring the earlier period of discovery ia this case Many years
AGO, Richey had no need to requesk the documents Degendant
Should now produce because the conten of Richey's grievance was
Never the Scope of this case, The issue of this Lawsuik had
Nothing ko do with the exkremely obese guard whom deprived Richey
of yard, a Shower, and clean underwear. “fhe violation occurred
When Dahne refused to allow - the grievance to proceed Ehrough
the administrakive Process after Richey did not rewrite ik ina
way thab Sabisfied Dahne-s Sense of propriety. ” Ritchey Vv. Dabhne,
733 Fed App'x 881, 883 (4th Cir. 2018).

Defendants sole purpose in this matter is to villigy Richey
by marxing him as having committed perjury. While such @ Scarlet
Letter cannok Change ang prior Judgments in this Case because
tE does nok Soil Fhe Scope o¢ the issues, ib is Nonetheless a

Serious, and offensive, charge. This couck Sheuld therefore
eompel extend cliscovery and Compel Defendan£ to Comply with
Richey’s request for Producbion OF documents, Defendant's

resistance Eo providing said documents is, Frankly, suspicious,

4. FRCP 37 (a) (1)

 

Defendant is being disengenucus in Claiming Richey olid not
attempt bo meeb and conger regarding his discovery request.
When Richey Spoke Eo Defendant's counsel regarding the Status
Repork, the bulk of thak Conversation regarded Richey’s
desire. to obtain the requested documents ko prove. the.

veracity OF Ehe content oF his grievance. £xA:bil-Z

RICHEY-. REPLY~-3

 
6
Case 3:12-cv-05060-BHS Document116 Filed 08/15/19 Page 4of5 4 oF 5

Indeed, Defendant 's counsel admitted receiving Richey's
Motion requesting discovery bub Stated She had No intention
to act on it unless Compelled by this Courk. Ze.

5. CONCLUSION
Ip this Courk intends on Learning the truth, the. only certain,
Factual way of attaining the Eruth is bo compel Defendant Eo
Produce doecumenks Richey requested tha& must be unredacted
and nob doctored. Defendant is erosecubing q false charge
and thes documents requested by Richey should be produced
bo Prove his innocence Of that charge,

Dated this 2th day of August, 2019

Ch ase

‘Tom ws Ri cHey

RiCHEY/--REPLy--4

 
5
Case 3:12-cv-05060-BHS Document 116 Filed 08/15/19 Page 5 of 5 OFS

STATE OF WASHINGTON )
) ss: DECLARATION OF THOMAS WS. RicHEY

COUNTY OF SNoHomisH)

me

I, Thomas Richey , over Ehe AGe OF 25 Of sound
)
mind and Competent to teshiry herein | do skate,

(1) I congerred with Defendant’s Counsel, Haley Beach,
during a discussjon related ko q Status Report, I
Moskly discussed my desire to obtain a phobo
Montage OF the guards whe worked in the Stafford
Creck Corrections Center (sccce) Intensive Management
Unik (amu) inn November 20. and a Copy of the
behavioral Logbook fer that Period.

(2) Haley Beach admitted receiving my ° cliscovery request
bub beld me She had no inkention of producing my
requested documents unless Compelled by the. court.
She made the Comment thet discovery had Long

Passed .

IT swear, under the penalby of perjury and under the
laws of the United States, the Feregaing is true and
Correct ,

Dated this 12th day OF August ; 20/9

AK aslo

“TOM ws Richey

EXHIBIT -1

 
